Exhibit 10-3

FIRST AMENDMENT TO LOAN AGREEMENT

FOR CONSTRUCTION AND OTHER MATTERS

THIS FIRST AMENDMENT to Loan Agreement for Construction and other Matters is
entered into this 18th day of May, 2010, by and between Pineapple House of
Brevard, Inc., a Florida corporation (“Borrower”) and Branch Banking and Trust
Company (“Lender”).

RECITALS

WHEREAS, Borrower and Lender previously entered into a Loan Agreement for
Construction and other Matters dated November 18, 2005 (“Loan Agreement”); and,

WHEREAS, the parties desire to amend the Loan Agreement as provided herein;

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. The foregoing recitals are true and correct and incorporated herein by
reference.

2. The Note as defined in the Loan Agreement has been modified on even date. The
principal balance of the Note will hereafter and for all purposes not exceed
$881,000.00. The interest reserve is currently $106,791.08. Finally, the Note is
hereinafter non-revolving.

3. The Loan Agreement is hereinafter revised to reflect the modification of the
Note as set forth in Paragraph 2, hereof.

4. All the other terms and conditions of the Loan Agreement remain in full force
and effect.

IN WITNESS WHEREOF, the undersigned have executed this instrument the date
stated above.

 

Lender:     Borrower: Branch Bank and Trust Company     Pineapple House of
Brevard, Inc. By:  

    /s/ Debra Pavlakos

    By:  

    /s/ Stephen R. Wherry, Treasurer

  Debra Pavlakos, Senior Vice President       Stephen R. Wherry, Treasurer



--------------------------------------------------------------------------------

CONSENT

The undersigned Guarantors hereby consent to the forgoing First Amendment.

IN WITNESS WHEREOF, the undersigned have executed this instrument the date
stated above.

 

The Goldfield Corporation By:  

  /s/ Stephen R. Wherry, S.V.P.

Stephen R. Wherry, Senior Vice President Bayswater Development Corporation By:  

  /s/ Stephen R. Wherry, Treasurer

Stephen R. Wherry, Treasurer Oak Park of Brevard, Inc. By:  

  /s/ Stephen R. Wherry, Treasurer

Stephen R. Wherry, Treasurer Southeast Power Corporation By:  

  /s/ Stephen R. Wherry, Treasurer

Stephen R. Wherry, Treasurer